McCLELLAN, J.
(concurring). — I am in accord with my Brothers on the substantive law of the case, and hence concur in the reversal of the judgment below; but I cannot agree that the application of the rule announced in respect of the assignment, by a public officer, of his compensation will allow appellee to recover commissions of the assessor, whether the basis thereof be the assessment for state or county taxes, or both. The order having been given in January, 1906, the following-statutes governing the duties of the tax assessor show conclusively, it seems to me, that at that time Harris had not fully performed the duties of his office whereupon his right to commissions for both state and county assessment must, under the rule declared, have wholly depended. — Code 1896, §§ 3925, 3930, 3950, 3951, 3952, 3953, 3956, 3979, 3980, 3985, 398,6.
Independent of all else, the four last-cited statutes demonstrate, beyond all doubt, that the assessor had not fully performed his duty in the assessment of either state or county taxes, or both, until he had met all the requirements therein mentioned or defined, and which could not be performed until months after the attempted assignment. His commissions, on both state and *285county values, are based upon the corrected and approved assessment book. This cannot exist until the assessor makes it, until it is filed, accompanied by the assessment lists, with the judge of probate, and until the court of county commissioners has passed upon the book and if has become the tax collector’s warrant for the collection of the taxes therein enumerated.
The other statutes noted show several other duties, consistent with a harmonious system', resting on the assessor, which he must have performed before he has so completed his service as to be entitled to assign his compensation therefor, viz., his commissions.